DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-5, 7-12, 19-24, 26-31, and 34 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Status of Claims
Preliminary Applicant’s amendment date 4/26/2021, Amended claims 1-2, 4-5, 7-8, 10-11, 21, 23-24, 26-27, 29-30, and 34; and canceled claims 6, 13-18, 25, 32-33, and 35.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 19-24, 26-31, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, 7-12, 19-24, 26-31, and 34 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  Identify the Abstract Ideas
Independent claims 1 and 19-20, the claim, when “taken as a whole,” is directed to the abstract idea of compiling session and facility information for at least two sessions and facilities; receiving ranking information from rankers based on at least one preview session; determining a utility ranking for at least two sessions wherein the utility ranking is based at least in part on the ranking information; selecting a session for scheduling; tentatively selecting a facility for linking to the selected session; linking the selected session to the tentatively selected facility; scheduling the linked session and facility into an available event time slot; repeating steps d — g until all sessions are linked to a facility and scheduled into an event time slot; generating an event schedule; and sending the event schedule to at least one attendee or organizer.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 19-20 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a processor, a database, and a network interface…… in claims 1 and 19-20.”
Furthermore, processor configured to compiling session, receiving ranking, determining a utility ranking, selecting a session………., and sending the event schedule. Examiner asserts computer functions are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 19-20 are implying that “….…generating an event schedule; and sending the event schedule to at least one attendee or organizer........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 19-20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-5, 7-12, 21-24, 26-31, and 34 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 19-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 19-20 include various elements that are not directed to the abstract idea. These elements include a processor, a database, and a network interface. 
Examiner asserts that a processor, a database, and a network interface do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 8 and specification paras 18-19, 33, and 109-112)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor, a database, and a network interface in claims 19-20 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-5, 7-12, 21-24, 26-31, and 34 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 19-20.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea at least one processor configured to implement the following steps: compiling session, receiving ranking, determining a utility ranking, selecting a session………., and sending the event schedule are a known techniques.4 When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Blomberg et al. (US Pub. No. 2017/0083872), hereinafter Blomberg et al., Fig. 10, para [0066], and paras [0022]-[0023] demonstrate that it is well-understood, routine and conventional a processor, a database, and a network interface. Further, as evinced by Renaghan et al. (US Pub. No. 2013/0226645), hereinafter Renaghan et al., Fig. 9 and paras [0041]-[0042] demonstrate that it is well-understood, routine and conventional a processor, a database, and a network interface. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 19-24, 26-28, and 34 rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US Pub. No. 2017/0083872) in view of Renaghan et al. (US Pub. No. 2013/0226645). 
Regarding claim 1, Blomberg discloses a computer-implemented method of organizing an event, the method comprising:
a. compiling session and facility information for at least two sessions and facilities (see Blomberg, para [0018], wherein maintains a collection of meeting room data structures 460, where each meeting room data structure 460 corresponds to a set of different meeting rooms, and comprises information relating to the meeting rooms, such as a fixed room capacity of each meeting room and a calendar identifying days and times of meetings that have been assigned to the meeting room);
b. receiving ranking information from rankers based on at least one preview session (see Blomberg, para [0034], wherein a corresponding confidence score for the estimated probability. Based on the meeting invitation responses received so far and each estimated probability and corresponding confidence score computed, the attendance predictor module 450 is configured to produce, as output, each of the following: (1) a predicted number of in-person attendees at the meeting (i.e., prediction of a final number of positive responses for the in-flight event data stream 410), and (2) a confidence score for the predicted number (i.e., confidence that the final number of positive responses will not exceed the predicted number);
C. the ranking information (see Blomberg, para [0034], wherein a corresponding confidence score for the estimated probability. Based on the meeting invitation responses received so far and each estimated probability and corresponding confidence score computed, the attendance predictor module 450 is configured to produce, as output, each of the following: (1) a predicted number of in-person attendees at the meeting (i.e., prediction of a final number of positive responses for the in-flight event data stream 410), and (2) a confidence score for the predicted number (i.e., confidence that the final number of positive responses will not exceed the predicted number); 
d. selecting a session for scheduling (see Blomberg, para [0034], wherein the room assignment algorithm takes into account a user-specified preferred/first choice meeting room for a meeting);
e. tentatively selecting a facility for linking to the selected session (see Blomberg, paras [0028]-[0029] & [0042], wherein the confirmation interval function (i.e., a confirmation condition) is a temporal condition representing a deadline by, or an interval during, which a meeting room tentatively assigned for a meeting must be confirmed; and para  [0029] each segmentation algorithm satisfies the following condition: for each maximum number of events);
f. linking the selected session to the tentatively selected facility (see Blomberg, para [0018], wherein receiving an event data stream corresponding to a meeting, and delaying confirmation of an assignment of a meeting room for the meeting for a period of delay defined by a confirmation condition to predict a number of in-person attendees at the meeting based on the event data stream and the historical meeting information); 
g. scheduling the linked session and facility into an available event time slot (see Blomberg, paras [0028]-[0029], wherein the meeting is scheduled to start or when a meeting room assignment for the meeting must be confirmed; and para [0053], wherein as shown in FIG. 5, the meeting room data structure 460 corresponds to a set of different meeting rooms (e.g., Room 1, Room 2, . . . , Room 10), and includes information relating to the meeting rooms, such as a fixed room capacity of each meeting room (e.g., fixed room capacity for Room 1, Room 2 and Room 3 is 6));
h. repeating steps d — g until all sessions are linked to a facility and scheduled into an event time slot (see Blomberg, paras [0040]-[0046], wherein based on the inputs received, the room assignments unit 440 is configured to apply the room assignment algorithm to produce, as an output, each of the following: (1) a tentative meeting room assignment for the meeting, where the tentative meeting room assignment identifies a meeting room that is tentatively assigned to the meeting, and (2) in response to satisfying the confirmation interval function (i.e., confirmation condition), a confirmed meeting room assignment for the meeting, where the confirmed meeting room assignment confirms a meeting room assigned to the meeting; para [0042] In one embodiment, the room assignment algorithm takes into account meeting room reservation requests that have higher priorities than other meeting room reservation requests, which may result in one or more changes to one or more tentative meeting room assignments. Meeting room reservation requests that have higher priorities may also be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment; and para [0044] when a meeting room is assigned for a meeting, a calendar time slot including a date, start time and an end time for the meeting is blocked on a calendar corresponding to the meeting room, such that the meeting room is unavailable to others during the blocked calendar time slot); 
I. generating an event schedule (see Blomberg, para [0041], wherein referring to Fig. 4 shows an event schedule); and 
j. sending the event schedule to at least one attendee or organizer (see Blomberg, para [0041], wherein a confirmed meeting room assignment for the meeting, where the confirmed meeting room assignment confirms a meeting room assigned to the meeting (i.e., sending confirmation of the assignment of the meeting room for the meeting to at least one invitee).
 Blomberg et al. fails to explicitly disclose determining a utility ranking for at least two sessions wherein the utility ranking is based at least in part on the ranking information.
Analogous art Renaghan et al. discloses b. receiving ranking information from rankers based on at least one preview session (see Renaghan, para [0075], wherein each meeting request with appointment preferences expressed by all attendees is assigned a priority by the system and listed in priority order from highest ranking requests to lowest); and
Analogous art Renaghan et al. discloses C. determining a utility ranking for at least two sessions wherein the utility ranking is based at least in part on the ranking information (see Renaghan, para [0076], wherein the priority assigned to a meeting request by the matching/scheduling algorithm may be based on a combination of factors. The process for scoring the preferences and assigning a priority may be based at least on the requesting attendee's specified ranking for having an appointment with another attendee. If a subsequent preference is found for attendee X to meet with the attendee A, their mutual preferences may be combined into a single meeting request, and the priority assigned to the request raised. The highest score would be assigned to a mutual meeting request for which both meeting participants specify the highest relative rank for the appointment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included receiving ranking information from rankers based on at least one preview session; and determining a utility ranking for at least two sessions wherein the utility ranking is based at least in part on the ranking information because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Regarding claim 2, Blomberg discloses the computer implemented method comprising: This limitation is drawn to optional language in method claims (e.g. if, when, whether) is not given patentable weight.
Blomberg et al. fails to explicitly disclose in step g determining if there are any unscheduled concurrent time slots and if so selecting a concurrent session for scheduling: and repeating e — g until there are no unscheduled concurrent time slots.
Analogous art Renaghan et al. discloses determining if there are any unscheduled concurrent time slots and if so selecting a concurrent session for scheduling: and repeating e — g until there are no unscheduled concurrent time slots (see Renaghan, para [0081], wherein when at least one of the participants in a scheduled appointment is an exhibitor, the meeting may be held at the exhibitor's booth. In an embodiment, each appointment time slot may be associated with a meeting location, ensuring that every appointment has at least one place to meet. In an alternate embodiment, meeting locations are a pooled resource and become associated with specific appointments at scheduling time. Thus, it may be possible for an appointment time slot to go unscheduled for lack of an available location to meet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included determining if there are any unscheduled concurrent time slots and if so selecting a concurrent session for scheduling: and repeating e — g until there are no unscheduled concurrent time slots because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Regarding claim 3, Blomberg discloses the method of claim 2.
Blomberg et al. fails to explicitly disclose wherein a subset of sessions having the lowest rankings by those forecasted to attend the scheduled concurrent session(s) is identified and wherein the selected concurrent session is the session in this subset that has the highest utility ranking.
Analogous art Renaghan et al. discloses a subset of sessions having the lowest rankings by those forecasted to attend the scheduled concurrent session(s) is identified and wherein the selected concurrent session is the session in this subset that has the highest utility ranking (see Renaghan, paras [0055]-[0056], wherein when a subset of sessions is construed as a second appointment type is one in which the preferences are not mutual. In an embodiment, preferences specified by one type of attendee may be assigned higher priority than preferences specified by a different type of attendee. For example, a buyer's preference may be considered higher priority than a seller's preference or vice versa. In a system where unequal priority is assigned to non-mutual attendee preferences, the second appointment type may be one in which an attendee whose preferences have higher priority has requested to meet with an attendee whose preferences have lower priority; and para [0056] if buyer appointment preferences are given higher priority than seller appointment preferences, then an appointment preference requested by a buyer to meet with a certain seller may be classified as the second appointment type if the certain seller has not requested to meet with the buyer. However, if priorities assigned to appointment preferences are the same for all attendee types, then all nonmutual appointment preferences may be classified as the second appointment type. A third appointment type is a nonmutual appointment preference in which an attendee with lower priority appointment preferences requests to meet with an attendee having higher priority appointment preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included a subset of sessions having the lowest rankings by those forecasted to attend the scheduled concurrent session(s) is identified and wherein the selected concurrent session is the session in this subset that has the highest utility ranking because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Regarding claim 4, Blomberg discloses the method of claim 1 wherein the selected session in step d is the highest ranking session remaining (see Blomberg, para [0034], wherein the room assignment algorithm takes into account a user-specified preferred/first choice meeting room for a meeting; and para [0042], wherein the meeting room reservation requests that have higher priorities may also be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment).
Regarding claim 5, Blomberg discloses the method of claim 1.
Blomberg et al. fails to explicitly disclose wherein the utility ranking is also based on at least one modification factor applied to the ranking information.
Analogous art Renaghan et al. discloses the utility ranking is also based on at least one modification factor applied to the ranking information (see Renaghan, para [0043], wherein the attendee can specify criteria at varying levels of granularity. For example, the attendee may specify that they want to meet with an attendee conducting research on a particular topic, and the tool will identify and select such individuals. Another example is that the attendee may specify to meet with a sales representative from a particular company about a particular product, and the tool may identify individuals that meet the criteria and select one with whom to schedule the appointment. The attendee may also rank the meeting requests in priority order and assign each request a relative priority; and para [0076], wherein the priority assigned to a meeting request by the matching/scheduling algorithm may be based on a combination of factors. The process for scoring the preferences and assigning a priority may be based at least on the requesting attendee's specified ranking for having an appointment with another attendee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included the utility ranking is also based on at least one modification factor applied to the ranking information because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Regarding claim 8, Blomberg discloses the method of claim 1 wherein the tentatively selected facility is the highest ranking facility remaining (see Blomberg, para [0042], wherein the room assignment algorithm takes into account meeting room reservation requests that have higher priorities than other meeting room reservation requests, which may result in one or more changes to one or more tentative meeting room assignments). 
Regarding claim 9, Blomberg discloses the method of claim 8 wherein the highest ranking facility remaining is determined based on session requirements rankings, facility rankings or both (see Blomberg, para [0034], wherein the room assignment algorithm takes into account a user-specified preferred/first choice meeting room for a meeting; and para [0042], wherein the room assignment algorithm takes into account meeting room reservation requests that have higher priorities than other meeting room reservation requests, which may result in one or more changes to one or more tentative meeting room assignments).
Regarding claim 19, Blomberg discloses a system for organizing an event, the system comprising:
- at least one processor (see Blomberg, Fig. 10);
- a database coupled to the at least one processor that receives and stores event information including at least session information and facility information, and which has instructions stored therein, which when executed by the processor (see Blomberg, Fig. 1; para [0018], wherein receiving an event data stream corresponding to a meeting; [0067] and paras [0022]-[0023], wherein the storage devices 220 (FIG. 1) maintains at least one database 400 maintaining historical meeting information (e.g., electronic meeting invitations to meetings that occurred in the past, and meeting invitation responses received from invitees to the meetings). Each event data stream 410 corresponds to a meeting, and comprises information relating to the meeting, such as an electronic meeting invitation for the meeting and meeting invitation responses received from invitees to the meeting; and para [0023] In one embodiment, the storage devices 220 (FIG. 1) maintains a collection of meeting room data structures 460, where each meeting room data structure 460 corresponds to a set of different meeting rooms, and comprises information relating to the meeting rooms, such as a fixed room capacity of each meeting room and a calendar identifying days and times of meetings that have been assigned to the meeting room), 
cause the processor to generate an event schedule based on the event information (see Blomberg, para [0041], wherein referring to Fig. 4 shows an event schedule)
wherein the event information is at least session information and facility information (see Blomberg, paras [0028]-[0029], wherein the meeting is scheduled to start or when a meeting room assignment for the meeting must be confirmed); and
- a network interface in communication with the database (see Blomberg, para [0066]).
Blomberg et al. fails to explicitly disclose wherein the event information is at least a utility ranking; and which functions to publish the event schedule.
Analogous art Renaghan et al. discloses the event information is at least a utility ranking (see Renaghan, paras [0075]-[0076], wherein each meeting request with appointment preferences expressed by all attendees is assigned a priority by the system and listed in priority order from highest ranking requests to lowest).
Analogous art Renaghan et al. discloses functions to publish the event schedule (see Renaghan, para [0027], wherein the event producer is responsible for organizing an event including booking the venue, inviting and registering participants, and arranging meetings between individual attendees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included the event information is at least a utility ranking and publish the event schedule because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Regarding claims 20-24 and 26-31 are rejected based upon the same rationale as the rejection of claims 1-5 and 7-12 respectively, since they are the computer readable storage media claims corresponding to the method claims. Claim 20 recites additional feature at least one processor (see Blomberg, Fig. 10). Claim 21 is drawn to optional language in method claims (e.g. if, when, whether) is not given patentable weight.
Regarding claim 34, Blomberg discloses the computer implemented method of claim 1, further comprising: This limitation is drawn to optional language in method claims (e.g. if, when, whether) is not given patentable weight.
in step d  forecasting the attendance of the selected session, in step d determining if there is a forecasted over attendance of the selected session (see Blomberg, para [0032], wherein the learning unit 430 is configured to produce, as output, each of the following: (1) the attendance predictor module 450, (2) the best segmentation algorithm, and (3) a required number of segments k. In one embodiment, there is a finite maximum for the required number of segments. The best segmentation algorithm and the required number of segments k are provided as input to the attendance predictor module 450 for use in predicting a number of in-person attendees for a meeting).
Blomberg et al. fails to explicitly disclose determining if there are any unscheduled concurrent time slots and selecting a concurrent session for scheduling wherein if the previously selected session has a forecasted over attendance the concurrent session is selected which has an estimated pull away number similar to the forecasted over attendance and repeating steps e – g until there are no unscheduled concurrent time slots.
Analogous art Renaghan et al. discloses determining if there are any unscheduled concurrent time slots and selecting a concurrent session for scheduling wherein if the previously selected session has a forecasted over attendance the concurrent session is selected which has an estimated pull away number similar to the forecasted over attendance and repeating steps e – g until there are no unscheduled concurrent time slots (see Renaghan, para [0081], wherein when at least one of the participants in a scheduled appointment is an exhibitor, the meeting may be held at the exhibitor's booth. In an embodiment, each appointment time slot may be associated with a meeting location, ensuring that every appointment has at least one place to meet. In an alternate embodiment, meeting locations are a pooled resource and become associated with specific appointments at scheduling time. Thus, it may be possible for an appointment time slot to go unscheduled for lack of an available location to meet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included determining if there are any unscheduled concurrent time slots and selecting a concurrent session for scheduling wherein if the previously selected session has a forecasted over attendance the concurrent session is selected which has an estimated pull away number similar to the forecasted over attendance and repeating steps e – g until there are no unscheduled concurrent time slots because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the appointment matching and scheduling in event management of Renaghan would improve an efficient optimization of meeting time selection.
Claims 7, 10-12, 26, and 29-31 rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al. (US Pub. No. 2017/0083872), in view of Renaghan et al. (US Pub. No. 2013/0226645), and further in view of Snyder et al. (US Pub. No. 2004/0009461). 
Regarding claim 7, Blomberg discloses the method of claim 5 wherein the modification factor, as set forth above with claim 5.
Blomberg et al. and Renaghan et al. combined fail to explicitly disclose includes at least a prerequisite modification.
Analogous art Snyder et al. discloses at least a prerequisite modification (see Snyder, para [0211], wherein educational staff will be able to modify threshold grade requirements for particular modules, subjects, or the entire curriculum as appropriate; and para [0131], wherein the educational institution may determine different threshold grades with respect to different prerequisite modules, or it may determine one threshold grade for all modules in one subject area, and a different threshold grade for all modules in other subject areas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included a prerequisite modification because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the managing educational resources of Snyder would improve the training of a particular subject.
Regarding claim 10, Blomberg discloses the method of claim 1. 
Blomberg et al. and Renaghan et al. combined fail to explicitly disclose resolving any conflicts prior to linking the selected session with the tentatively selected facility and time slot.
Analogous art Snyder et al. discloses resolving any conflicts prior to linking the selected session with the tentatively selected facility and time slot (see Snyder, paras [0015]-[0017] & page 31, wherein identify the schedule that best satisfies user-specified relative importance of six performance criteria, including avoiding conflicts of classes, ideal number of teaching days for faculty, preferred class times for faculty, faculty desire for consecutive classes, and minimizing distance from an ideal building; and page 31, wherein initial starting size of tutoring pool after classes have preliminarily been scheduled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included resolving any conflicts prior to linking the selected session with the tentatively selected facility and time slot because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the managing educational resources of Snyder would improve the training of a particular subject.
Regarding claim 11, Blomberg discloses the method of claim 1.
Blomberg et al. and Renaghan et al. combined fail to explicitly disclose revising the generated schedule based on additions, modifications or changes to session, facility or ranking information, and sending the revised schedule to at least one attendee or organizer.
Analogous art Snyder et al. discloses revising the generated schedule based on additions, modifications or changes to session, facility or ranking information, and sending the revised schedule to at least one attendee or organizer (see Snyder, paras [0165], wherein in cases where scheduling is done for a period of time that includes multiple consecutive modules (such as a 3-month period which features several sets of consecutive I-month modules), the schedule may be generated a few months out and then revised as new information comes in regarding student success or failure in the earlier set of modules. In this case students and teachers would be given their schedules for several months out, but then given revised schedules in the case of changes; and para [0235], wherein notify the parent in advance that his child is scheduled for a class in one of these modules so as to enable the parent to set aside time to be more involved in the child's learning of these modules. The notification may be in the form of an automatic email).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included revising the generated schedule based on additions, modifications or changes to session, facility or ranking information, and sending the revised schedule to at least one attendee or organizer because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the managing educational resources of Snyder would improve the training of a particular subject.
Regarding claim 12, Blomberg discloses the method of claim 11.
Blomberg et al. and Renaghan et al. combined fail to explicitly disclose wherein a buffer constant is applied to modify the sessions available to be selected to schedule.
Analogous art Snyder et al. discloses a buffer constant is applied to modify the sessions available to be selected to schedule (see Snyder, paras [0164]- [0165], wherein due to the dynamic nature of the scheduling process, the advance scheduling is done for relatively short periods of time, for as many weeks or months in advance as are needed to give the teachers time to prepare and the students time to get the necessary class materials, etc. However, the scheduling may also be done for shorter periods of time, such as days, or longer periods of time, such as a half year or greater. In cases where scheduling is done for a period of time that includes multiple consecutive modules (such as a 3-month period which features several sets of consecutive I-month modules), the schedule may be generated a few months out and then revised as new information comes in regarding student success or failure in the earlier set of modules. In this case students and teachers would be given their schedules for several months out, but then given revised schedules in the case of changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blomberg, regarding the digital content for users of physical items, to have included a buffer constant is applied to modify the sessions available to be selected to schedule because it would have improved the efficiency and effectively coordinating and scheduling meetings. Blomberg discloses meeting room reservation requests that have higher priorities may be considered during the process of converting a tentative meeting room assignment to a confirmed meeting room assignment. Using the managing educational resources of Snyder would improve the training of a particular subject.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2016/0063192; US Pub No. 2007/0300163; US Pub No. 2014/0172483; US Pub No. 2001/0014866; US Pub No. 2010/0088144; US Pub No. 2013/0191836; US Pub No. 2009/0320047; US Pub No. 2009/0327227; US Pub No. 2012/0239451; US Pub No. 2002/0188490; US Pub No. 2006/0010023; US Pub No. 2006/0047557; US Pub No. 2010/0017216; US Pub No. 2008/0140488; and Andy Chun, Hon Wai, and Rebecca Y.M. Wong (Optimizing agent-based meeting scheduling through preference estimation, Engineering Applications of Artificial Intelligence 16 (2003) 727–743)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        6/14//2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 8 and specification paras 18-19, 33, and 109-112). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))